Citation Nr: 1012037	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  09-02 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disability.  

2.  Entitlement to service connection for an acquired 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel




INTRODUCTION

The Veteran had active duty service from November 2007 to 
December 2007.  She was separated from service because she 
failed to meet the medical/ physical procurement standards.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2008, a statement of the case was issued in December 2008, 
and a substantive appeal was received in January 2009.  A 
hearing was scheduled for April 2010, but the Veteran 
cancelled the hearing in writing in January 2010.  Thus, his 
hearing request is considered withdrawn.  See 38 C.F.R. 
§ 20.702(d).

The issue on appeal regarding service connection for a 
psychiatric disability has been recharacterized as set forth 
in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) although a 
Veteran may only seek service connection for a given 
psychiatric disability, the Veteran's claim "cannot be a 
claim limited only to that diagnosis, but must rather be 
considered a claim for any mental disability that may be 
reasonably encompassed....").  


FINDINGS OF FACT

1.  A heart disability is not causally or etiologically 
related to the Veteran's active service, nor is it otherwise 
related to service.  

2.  An acquired psychiatric disability preexisted service, 
did not permanently increase in severity therein or is not 
otherwise shown to be causally or etiologically related to 
the Veteran's active service.  



CONCLUSIONS OF LAW

1.  A heart disability was not incurred in or aggravated by 
the Veteran's active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  An acquired psychiatric disability was not incurred in or 
aggravated by the Veteran's active service.  38 U.S.C.A. 
§§ 1110, 1111, 1132, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through a VCAA letter dated March 2008 
the appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in March 2008 prior to the initial unfavorable 
decision in August 2008.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   The March 2008 letter 
gave notice of the types of evidence necessary to establish a 
disability rating and effective date for the disabilities on 
appeal.   

The Veteran has not demonstrated any prejudice with regard to 
the content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, private treatment records, service 
personnel records, and lay evidence.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Board notes that the VA did not provide the Veteran with 
a VA examination for the purposes of determining the etiology 
of her claimed disability.  In light of the holding in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board 
feels that an examination is not required. 
 
McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The standards of McLendon are 
not met in this case.  Regarding the Veteran's heart 
disability claim, there is no persuasive indication that the 
Veteran currently has a heart disability, no evidence of an 
event, injury, or disease in service related to a heart 
disability, and no evidence that a heart disability is 
related to service.  As such, the Board finds that a VA 
examination is not required regarding the Veteran's claim of 
a heart disability.  Regarding the Veteran's psychiatric 
complaints, the evidence clearly shows a pre-existing 
psychiatric disability.  The record lacks any evidence that 
the Veteran's pre-existing disability was aggravated by the 
Veteran's active service.  Therefore, the Board finds that a 
VA examination is not required regarding the Veteran's claims 
regarding a psychiatric disability.  There is otherwise 
sufficient competent evidenced to decide the claim. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Heart Disability

On the Veteran's October 2007 report of medical history, the 
Veteran marked no when asked have you ever had or do you now 
have pain or pressure in the chest, palpitation, pounding 
heart, or abnormal heartbeat, heart trouble or murmur, or 
high or low blood pressure.  On the Veteran's October 2007 
entrance examination, the examiner noted the Veteran's heart 
as clinically normal.  The Veteran's service treatment 
records are silent as to any complaints, treatment, or 
diagnosis of a heart disability.  The Veteran's post-service 
treatment records are also silent as to any complaints, 
treatment, or diagnosis of a heart disability.  

While acknowledging the Veteran's belief that she has a heart 
disability due to service, it is well established that as a 
lay person, the Veteran is not considered capable of opining 
as to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Veteran is certainly 
competent to testify as to symptoms such as pain, which are 
non-medical in nature; however, she is not competent to 
render a medical diagnosis or etiology.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  
No evidence of record shows a heart disability while in 
service or any indication of a heart disability while in 
service.  Service treatment records are silent as to any 
complaints of symptomatology, any treatment, or any diagnosis 
relating to a heart disability.  Specifically, on the 
Veteran's October 2007 entrance examination, within two 
months prior to her separation from service, the examiner 
noted the Veteran's heart as clinically normal.  
Additionally, no other persuasive evidence in the record 
shows a current heart disability.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (statutes "provided strong 
evidence of congressional intent to restrict compensation to 
only presently existing conditions," and VA's interpretation 
of the law requiring a present disability for a grant of 
service connection was consistent with the statutory scheme).  

As such, the Board finds that a preponderance of the evidence 
is against the claim.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Psychiatric Disability 

As the evidence for an acquired psychiatric disability and a 
mood disorder are similar, the Board will address both issues 
together.  

In March 2006, the Veteran's grandparents met with her 
private physician to discuss her medication regime for her 
depression and attention deficit disorder.  An August 2006 
private medical record showed a follow-up for attention 
deficit disorder and depression.  A pharmacy record shows 
treatment with Wellbutrin, Adderall, and Methylphenidate from 
January 2007 through December 2007.  August 2007 private 
medical records show treatment for depression.  She reported 
stopping Wellbutrin earlier in the summer and having mild 
symptoms of depression.  She noted that she would like to try 
a different antidepressant this time.  The examiner started 
her on Cymbalta.  

On her October 2007 enlistment report of medical history, the 
Veteran marked no when asked have you ever had or do you now 
have nervous trouble of any sort (anxiety or panic attacks), 
received counseling of any type, depression or excessive 
worry, been evaluated or treated for a mental condition, 
attempted suicide, or used illegal drugs or abused 
prescription drugs.  On the October 2007 enlistment report of 
medical examination, the examiner noted the Veteran as 
psychiatrically clinically normal.  

In November 2007, the Veteran was seen for an entrance 
physical standards board proceeding.  The Veteran reported 
being evaluated for Bipolar Disorder and ADHD when she was 
five years old.  For the past 7 years the Veteran had been on 
Adderall and Ritalin as a result of multiple past traumas, 
but had been off medications for a month.  She reported 
numerous suicide attempts as well as cocaine and alcohol use 
while in high school.  The Veteran noted flashbacks and 
nightmares caused by the yelling and stressful environment.  
She also reported depressive symptoms including lack of 
interest and motivation, excessive guilt, lack of ability to 
concentrate fully, crying throughout the day and night, and 
passive suicidal thoughts daily.  She admitted passive 
suicidal ideations with no real intent and no homicidal or 
self-mutilation ideations.  The examiner diagnosed the 
Veteran with a mood disorder, not otherwise specified, 
attention-deficit hyperactivity disorder, not otherwise 
specified, and cocaine and alcohol abuse by history.  The 
examiner found that the Veteran was not able to be 
successfully treated in a military environment and 
recommended separation.   On November 30, 2007, two doctors 
signed and concurred that the psychiatric disorders were not 
permanently service aggravated.  

On a November 2007 report of mental status evaluation, the 
examiner again noted a history of bipolar disorder, ADHD, and 
depression.  The Veteran had not taken her medication for one 
month.  She experienced flashbacks and depressive symptoms.  
She should not be able to be treated in a military 
environment.  

A November 2007 developmental counseling form noted that the 
Veteran was being recommended for separation due to the fact 
that she had a medical condition prior to enlisting in the 
Army.  The medical doctor determined that she did not meet 
the mental condition criteria to serve in the United States 
Army.  Therefore, the counselor agreed with the doctor's 
recommendation that she be separated from service.  

In a November 2007 statement, the Veteran noted that when she 
first enlisted in the Army she thought she had her depression 
under control.  She then found as days went by that it was 
getting out of control.  

The Veteran was found medically unfit for enlistment in 
accordance with medical fitness standards, and in the opinion 
of the evaluating physicians, the condition existed prior to 
service.  On a November 2007 form, the Veteran checked that 
she had been informed of the medical findings and that she 
concurs with these proceedings and requested to be discharged 
from the US Army without delay.  She had the option to select 
that she disagreed with the proceedings because her condition 
did not exist prior to service or because her condition was 
not disqualifying on entry and was aggravated by service, but 
did not make such a selection.  

On her initial application for compensation benefits, 
received in March 2008, the Veteran indicated that 
depression, mood disorder, and bipolar disorder began in 
2001.   

The Veteran was privately treated for depression in February 
2008.  In April 2008, the Veteran's private physician wrote a 
letter indicating that he has taken care of her over the last 
several years.  He noted that he has been following her for 
depression and attention deficit disorder and that her 
condition has been well maintained with her current 
medication regimen.  

In the Veteran's October 2008 notice of disagreement, she 
expressed her opinion that the service accepted her with her 
problems then put her out due to those medical problems.  She 
stated that since she was treated for these medical problems 
she should receive some kind of compensation and medical 
assistance.  She stated that she was not denied entry into 
the service.  In October 2008, the Veteran also submitted a 
statement stating that she was separated by the service, not 
by her own choice.   

VA law provides that a Veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132.  The presumption of soundness 
attaches only where there has been an induction examination 
during which the disability about which the Veteran later 
complains was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulations provide expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," 38 C.F.R. § 3.304(b), and 
that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id.

38 C.F.R. § 3.304(b) requires that VA, rather than the 
claimant, bear the burden of proving that the disability at 
issue pre-existed entry into service, and that the disability 
was not aggravated by service, before the presumption of 
soundness on entrance into active service may be rebutted.  
See also Cotant v. Principi, 17 Vet. App. 116 (2003).  The 
law further provides that the burden to show no aggravation 
of a pre-existing disease or disorder during service is an 
onerous one that lies with the government. See Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 
4 Vet. App. 20, 27 (1993).  Importantly, the VA Office of the 
General Counsel determined that VA must show by clear and 
unmistakable evidence that there is a pre-existing disease or 
disorder and that it was not aggravated during service. See 
VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches. Id.  The Board must 
follow the precedent opinions of the General Counsel. 38 
U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 
2004, summarized the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in 
disability [was] due to the natural progress of the" 
preexisting condition. 38 U.S.C.A. § 1153.  If this burden is 
met, then the Veteran is not entitled to service-connected 
benefits. However, if the government fails to rebut the 
presumption of soundness under section 1111, the Veteran's 
claim is one for service connection.  This means that no 
deduction for the degree of disability existing at the time 
of entrance will be made if a rating is awarded. See 38 
C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon 
entry into service, the Veteran cannot bring a claim for 
service connection for that disorder, but the Veteran may 
bring a claim for service-connected aggravation of that 
disorder. In that case section 1153 applies and the burden 
falls on the Veteran to establish aggravation. See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under section 1153 arises, the 
burden shifts to the government to show a lack of aggravation 
by establishing "that the increase in disability is due to 
the natural progress of the disease." 38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 
F. 3d at 1096.

The Board finds that clear and unmistakable evidence shows 
that the Veteran had psychiatric disability that pre-existed 
her service and that the Veteran's service did not 
permanently aggravate the Veteran's pre-existing disability.  
The Veteran's private medical records show treatment for 
depression dating prior to March 2006.  Pharmacy records also 
show psychiatric medication from January 2007 through 
December 2007, covering before, during, and after the 
Veteran's time in service.   

Additionally, although on entry into service she marked 
"no" when asked have you ever had or do you now have 
nervous trouble of any sort (anxiety or panic attacks), 
received counseling of any type, depression or excessive 
worry, been evaluated or treated for a mental condition, 
attempted suicide, or used illegal drugs or abused 
prescription drugs, the Veteran's own other statements 
support the fact that her psychiatric disability pre-existed 
service.  The Veteran reported being evaluated for Bipolar 
Disorder and ADHD when she was five years old.  For the past 
7 years the Veteran had been on Adderall and Ritalin as a 
result of multiple past traumas, but had been off medications 
for a month.  She reported numerous suicide attempts as well 
as cocaine and alcohol use while in high school.  
Additionally, in a November 2007 statement, the Veteran noted 
that when she first enlisted in the Army she thought she had 
her depression under control, indicating that she was aware 
she suffered from depression.  Also, on a November 2007 form, 
the Veteran checked that she had been informed of the medical 
findings and that she concurs with these proceedings and 
requested to be discharged from the US Army without delay.  
She had the option to select that she disagreed with the 
proceedings because her condition did not exist prior to 
service, but did not make that assertion.  Therefore, given 
that the medical evidence corroborates the aforementioned 
Veteran's statements of preservice disability, the Board 
finds clear and unmistakable evidence demonstrating that the 
Veteran's psychiatric disability pre-existed service.  See 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a layperson's 
account of what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a pre-existing condition).  
 
The Board must then determine whether the evidence shows that 
the Veteran's disability was not permanently aggravated 
during her active service.  The Board notes that the Veteran 
was consistently treated with the same medication and dosage 
for months before service, continuing after service until 
February 2008 when she requested a change in medication.  
Nevertheless, the accompanying private medical reports do not 
indicate that this request for medication change was a result 
of any event in service.  Rather, the treating doctor 
undertook a lengthy history of both physical and psychiatric 
events, none of which involved service.  At that time, 
management options were discussed and medication was changed.  
By the time of the next examination in that same month, the 
assessment was that the psychiatric disorder was clinically 
stable.  With regard to subjective complaints and all 
reported history, there was again no reference to military 
service.  Accordingly, the Board cannot conclude that the 
relevant post-service treatment reports show indications of 
aggravation as a result of service.  

Further, the Veteran's private physician also stated in an 
April 2008 letter that he has been treating her for 
depression for several years and that it has been well-
maintained on her medication regime.  This statement does not 
tend to support the claim of service aggravation.  

The Board also notes that on a November 2007 form, the 
Veteran checked that she had been informed of the medical 
findings and that she concurs with these proceedings and 
requested to be discharged from the US Army without delay.  
She had the option to select that she disagreed with the 
proceedings because her condition was not disqualifying on 
entry and was aggravated by service, but she did not make 
such a selection.  

Additionally, the Board notes the short period of time the 
Veteran spent in active service.  The Veteran contends that 
the stresses of service led to aggravation of her mental 
disability.  The Veteran's first medical evaluation for a 
psychiatric disability with the intention of separating the 
Veteran from service was less than three weeks after the 
Veteran's entrance into service.  At that time, the doctors 
who evaluated the Veteran for such proceedings concluded that 
the preexisting psychiatric disability was not permanently 
aggravated as a result of service.  This is strong evidence 
against the claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (VA may only consider independent medical evidence 
to support its findings and is not permitted to base 
decisions on its own unsubstantiated medical conclusions).

The Veteran stated that she is entitled to compensation 
because she was treated for her psychiatric disabilities 
during service.  The Board acknowledges this claim and notes 
that it is not the correct standard for a grant of service 
connection.  Service connection will be granted if it is 
shown that the Veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  As 
discussed, the applicable standard is not met.   

In sum, the record contains evidence of the Veteran's 
treatment for her psychiatric disabilities prior to and post 
service, which show similar treatment and was consistently 
well maintained.  When given the opportunity to disagree 
during service, the Veteran instead concurred with the 
service medical evaluation that her disability pre-existed 
service and was not permanently aggravated by service.  
Finally, the Veteran spent only a short period of time in 
active service with in-service treatment records failing to 
show any increase in disability.  As such, the Board finds 
that the Veteran's pre-existing psychiatric disability was 
not aggravated by service.  

As such, the Board finds that a preponderance of the evidence 
is against the claim of entitlement to service connection for 
an acquired psychiatric disability.  As the preponderance of 
the evidence is against the claims, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a heart disability is denied.  
 
Service connection for an acquired psychiatric disability is 
denied. 



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


